Bell, Justice.
In a suit by an executor to construe a will, and for other relief, the court entered an order construing the will adversely to the contentions of the plaintiff, and the plaintiff excepted pendente lite. The case proceeded to trial on the other issues, and resulted in a non-suit. Thereafter the plaintiff sued out a bill of exceptions assigning error upon the exceptions pendente lite, but not on the order which construed the will, and not on the judgment of nonsuit. Held, that the bill of exceptions is fatally defective in failing to assign error upon a final judgment; and on motion the writ of error must be dismissed. Perdue v. Anderson, 137 Ga. 512 (73 S. E. 1050) ; Durrence v. Waters, 140 Ga. 762 (79 S. E. 841); Durrence v. Waters, 143 Ga. 223 (84 S. E. 471); Newton v. Roberts, 163 Ga. 135 (135 S. E. 505); Kumpe v. Hudgins, 39 Ga. App. 788 (3) (149 S. E. 46).

Writ of error dismissed.


All the Justices concur.